Exhibit 10.2

 



STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (this “Agreement”) is made and entered into as of
January 4, 2019, by and among InterCloud Systems, Inc., a Delaware corporation
(the “Seller”); TNS, Inc. (aka Telnet Solutions) (the “Company”), and Spectrum
Global Solutions, Inc., a Nevada corporation (“Buyer”). Buyer, the Seller and
the Company are each a “Party” to this Agreement and are sometimes referred to
hereinafter collectively as the “Parties.”

 

RECITALS

 

A. The Seller owns all of the issued and outstanding capital stock of the
Company.

 

B. The Seller desires to sell to Buyer, and Buyer wishes to purchase from the
Seller, all of the issued and outstanding capital stock of the Company (the
“Shares”), subject to the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations, and warranties contained in this Agreement, the Parties agree
as follows:

 

1. PURCHASE AND SALE OF THE SHARES.

 

1.1Purchase and Sale of the Shares. Subject to the terms and conditions set
forth in this Agreement, at the Closing (as defined below), the Seller shall
sell and transfer to Buyer, and Buyer shall purchase and receive from the
Seller, all of the Shares, free and clear of any liens or encumbrances other
than those imposed by applicable securities laws, those incurred by Buyer or
those imposed by this Agreement or the other agreements, instruments or
documents contemplated by this Agreement (collectively with this Agreement, the
“Transaction Documents”).

 

1.2Consideration. In consideration for the Shares, Buyer, in addition to the
obligations and covenants of Buyer set forth in this Agreement, shall deliver to
the Seller:

 

1.2.1$980,000 in cash due upon execution hereof (disbursed according to Schedule
A);    

1.2.2A one year Seller’s Note for $620,000; and

 

 

 

 

1.3The business is being purchased as a going concern with no adjustments for
outstanding liabilities, cash, or accounts receivables.

 

2. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Seller represents and
warrants to Buyer that:

 

2.1Organization, Standing, and Qualification of the Company. TNS, Inc. is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Illinois, and has all necessary corporate power to own its
properties and to carry on its business as now owned and operated by it.

 

2.2Ownership of the Company.

 

2.2.1Capital Structure. TNS, Inc.’s issued and outstanding capital stock
consists of [    ] shares of common stock, which constitute one hundred percent
100% of the issued and outstanding capital stock of that Company in all classes
whatsoever and there are no other issued or outstanding shares of the Company.

 

2.2.2Validity. The Shares are validly issued, fully paid and non-assessable and
have been issued in full compliance with all federal and state securities laws.

 

2.2.3Dilution. Other than as expressly contemplated by the Transaction
Documents, there are no outstanding subscriptions, options, rights, warrants,
convertible securities, or other agreements or commitments obligating the
Company to issue any additional capital stock.

 

2.3No Litigation. There is no claim, suit, action, litigation, arbitration or
administrative or other legal proceeding (each, an “Action”) pending or, to the
Seller and Company’s knowledge, threatened against the Company which relates to,
or would reasonably be expected to prohibit or materially impair, the
consummation of the transactions contemplated by this Agreement or the other
Transaction Documents.

 

2.4Authority; Binding Agreement. The Seller and Company have the requisite power
and authority to enter into this Agreement and to perform all of its obligations
and consummate the transactions contemplated hereby. The Seller has taken all
necessary and appropriate corporate actions to authorize, execute and deliver
this Agreement and to consummate the transactions contemplated hereby. This
Agreement and each of the other Transaction Documents executed and delivered to
Buyer by the Company constitutes a legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, subject
to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.

 

2

 

  

2.5No Conflicts. The execution, delivery and performance of this Agreement by
the Company and the consummation of the transactions contemplated hereby will
not (i) conflict with or result in a breach or violation of any term or
provision of, or constitute a default under, the certificate of incorporation or
bylaws of the Company or (ii) violate or conflict with any, law, order,
agreement or other obligation to which the Company is subject or bound, except
in the case of clause (ii) for such conflicts or violations which do not have
and would not reasonably be expected to have, individually or in the aggregate,
a material and adverse effect on the Company or its ability to consummate the
transactions contemplated by the Transaction Documents.

 

2.6Absence of Brokers. The Company has not engaged the services of any broker or
finder in connection with the consummation of the transactions contemplated by
this Agreement, and upon consummation of the transactions contemplated hereby,
no fee or payment shall be due to any brokers or finders engaged by the Company.

 

2.7Material Changes; Undisclosed Events, Liabilities or Developments. Other than
as set forth in the SEC Reports or on Schedule 2.7 hereto, (i) there has been no
event, occurrence or development that, individually or in the aggregate, has
had, or that would reasonably be expected to result in a Material Adverse Effect
on the Company, (ii) the Company does not have any material liabilities of a
type that would be required to be set forth on a balance sheet prepared in
accordance with U.S. generally accepted accounting principles or disclosed in
the footnotes thereto, and (iii) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock. For purposes of this Agreement, “Material Adverse Effect”
shall mean, with respect to any person, a material and adverse effect on (i) the
business, operations, properties, or financial condition of such person and its
subsidiaries taken as a whole or (ii) the ability of such person and its
subsidiaries to enter into and perform its obligations under this Agreement.

 

2.8Compliance. The Company is not: (i) in default under or in violation of (and,
to the knowledge of the Company, no event has occurred that has not been waived
that, with notice or lapse of time or both, would result in a default by the
Company under), nor has the Company received written notice of a claim that it
is in default under or that it is in violation of, any indenture, loan or credit
agreement or any other agreement or instrument to which it is a party or by
which it or any of its properties is bound (whether or not such default or
violation has been waived); (ii) in violation of any judgment, decree or order
of any court, arbitrator or other governmental authority; or (iii) in violation
of any statute, rule, ordinance or regulation of any governmental authority
applicable to the Seller and Company, including without limitation all foreign,
federal, state and local laws relating to taxes, environmental protection,
occupational health and safety, product quality and safety and employment and
labor matters; except in each case of clauses (i) through (iii) as, individually
or in the aggregate, has not had, and would not reasonably be expected to result
in, a Material Adverse Effect on the Company.



 

3. REPRESENTATIONS AND WARRANTIES OF THE SELLER. The Seller represents and
warrants to Buyer that:

 

3.1Title to Outstanding Shares. Seller has good and marketable title to, and is
the sole and exclusive owner, beneficially and of record, of, the Shares owned
by Seller, free and clear of any liens or encumbrances other than those imposed
by applicable securities laws, those incurred by Buyer or those imposed by the
Transaction Documents.

 

3

 



 

3.2No Litigation. There is no Action pending or, to Seller’s knowledge,
threatened against Seller which relates to, or would reasonably be expected to
prohibit or materially impair, the consummation of the transactions contemplated
by this Agreement or the other Transaction Documents.

 

3.3Authority; Binding Agreement. Seller has the requisite power and authority to
enter into this Agreement and to perform all of its obligations and consummate
the transactions contemplated hereby. Seller has taken all necessary and
appropriate organizational actions to authorize, execute and deliver this
Agreement and to consummate the transactions contemplated hereby. This Agreement
and each of the other Transaction Documents executed and delivered to Buyer by
Seller constitutes a legal, valid and binding obligation of Seller, enforceable
against Seller in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles.

 

3.4No Conflicts. The execution, delivery and performance of this Agreement by
Seller and the consummation of the transactions contemplated hereby will not (i)
conflict with or result in a breach or violation of any term or provision of, or
constitute a default under, the governing documents of Seller or (ii) violate or
conflict with any, law, order, agreement or other obligation to which Seller is
subject or bound, except in the case of clause (ii) for such conflicts or
violations which do not have and would not reasonably be expected to have,
individually or in the aggregate, a material and adverse effect on the Seller or
Seller’s ability to consummate the transactions contemplated by the Transaction
Documents.

 

3.5Absence of Brokers. Seller has not engaged the services of any broker or
finder in connection with the consummation of the transactions contemplated by
this Agreement, and upon consummation of the transactions contemplated hereby,
no fee or payment shall be due from the Seller to any brokers or finders engaged
by Seller. Seller shall indemnify Buyer to the extent any such fee may be
payable.

 

4. BUYER’S REPRESENTATIONS AND WARRANTIES. Buyer represents and warrants to the
Seller and Company that:

 

4.1Organization, Standing and Qualification of Buyer. Buyer is a corporation
duly organized, validly existing and in good standing under the laws of Nevada,
and has all necessary corporate power to own its properties and to carry on its
business.

 

4.2Authority; Binding Agreement. Buyer has the requisite power and authority to
enter into this Agreement and to perform all of its obligations and consummate
the transactions contemplated hereby. Buyer has taken all necessary and
appropriate corporate actions to authorize, execute and deliver this Agreement
and to consummate the transactions contemplated hereby. This Agreement and each
of the other Transaction Documents executed and delivered to the Seller and
Company by Buyer constitutes a legal, valid and binding obligation of Buyer,
enforceable against Buyer in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles.

 

4.3No Conflicts. The execution, delivery and performance of this Agreement by
Buyer and the consummation of the transactions contemplated hereby will not (i)
conflict with or result in a breach or violation of any term or provision of, or
constitute a default under, the certificate of incorporation or bylaws of Buyer
or (ii) violate or conflict with any, law, order, agreement or other obligation
to which Buyer is subject or bound, except in the case of clause (ii) for such
conflicts or violations which do not have and would not reasonably be expected
to have, individually or in the aggregate, a material and adverse effect on
Buyer or its ability to consummate the transactions contemplated by the
Transaction Documents.

 



4

 

 

4.4No Litigation. There is no Action pending or, to Buyer’s knowledge,
threatened against Buyer which relates to, or would reasonably be expected to
prohibit or materially impair, the consummation of the transactions contemplated
by this Agreement or the other Transaction Documents.

 

4.5Securities Laws Representations. Buyer understands that the Shares have not
been registered under the Securities Act of 1933, as amended (the “1933 Act”),
or under any applicable state securities laws, and that neither the Seller nor
the Company have any obligation to register or qualify the Shares or the offer
of the Shares to Buyer. Buyer is an “accredited investor” as defined in Rule
501(a) of Regulation D promulgated by the Securities and Exchange Commission
(the “SEC”) under the Securities Act. Buyer further acknowledges and agrees that
the offer and sale of the Shares to Buyer hereunder is exempt from any such
registration requirements. Buyer understands that the Shares cannot be sold,
assigned, or otherwise transferred unless they are subsequently registered under
the 1933 Act and any applicable state securities laws or if an exemption from
such registration or qualification is then available, and is aware that an
investment in the Seller and Company is a speculative investment that has
limited liquidity and is subject to the risk of complete loss. Buyer agrees to
comply with all securities laws and regulations governing this transaction and
any future disposition or transfer of the securities so that Buyer does not
cause, directly or indirectly, this transaction to violate any applicable
securities laws. Buyer is acquiring the Shares solely for the purpose of
investment and not with a view to, or for offer or sale in connection with, any
distribution thereof other than in compliance with applicable securities laws.

 

4.6Absence of Brokers. Buyer has not engaged the services of any broker or
finder in connection with the consummation of the transactions contemplated by
this Agreement, and upon consummation of the transactions contemplated hereby,
no fee or payment shall be due to any brokers or finders engaged by Buyer.

 

4.7SEC Filings. Buyer has filed (giving effect to any permitted extensions) all
forms, reports, schedules, statements, registration statements, prospectuses and
other documents required to be filed or furnished by Buyer with the SEC under
the 1933 Act and/or the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), together with any amendments, restatements or supplements
thereto (collectively, the “SEC Reports”), except where such failure to timely
file, individually or in the aggregate, has not had, and would not reasonably be
expected to result in, a Material Adverse Effect on Buyer. The SEC Reports,
including any financial statements and notes contained or incorporated by
reference therein, (i) were prepared in all material respects in accordance with
the requirements of the Securities Act and the Exchange Act, as the case may be,
and the rules and regulations thereunder and (y) did not, as of their respective
effective dates (in the case of SEC Reports that are registration statements
filed pursuant to the requirements of the Securities Act) and at the time they
were filed with the SEC (in the case of all other SEC Reports) contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements made therein, in
the light of the circumstances under which they were made, not misleading.

 

4.8Material Changes; Undisclosed Events, Liabilities or Developments. Other than
as set forth in the SEC Reports, (i) there has been no event, occurrence or
development that, individually or in the aggregate, has had, or that would
reasonably be expected to result in a Material Adverse Effect on Buyer and (ii)
Buyer has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock.

 

5

 

 

4.9

Compliance. Other than as disclosed in the SEC Reports that are generally
available to the public on EDGAR, Buyer and its subsidiaries are not: (i) in
default under or in violation of (and, to the knowledge of Buyer, no event has
occurred that has not been waived that, with notice or lapse of time or both,
would result in a default by Buyer or its subsidiary under), nor has Buyer or
its subsidiary received written notice of a claim that Buyer or its subsidiary
is in default under or that it is in violation of, any indenture, loan or credit
agreement or any other agreement or instrument to which any of them is a party
or by which any of them or any of their properties are bound (whether or not
such default or violation has been waived); (ii) in violation of any judgment,
decree or order of any court, arbitrator or other governmental authority; or

 

(i) in violation of any statute, rule, ordinance or regulation of any
governmental authority applicable to Buyer and its subsidiaries, including,
without limitation, all foreign, federal, state and local laws relating to
taxes, environmental protection, occupational health and safety, product quality
and safety and employment and labor matters; except in each case of clauses

 

(i) through (iii) as, individually or in the aggregate, has not had, and would
not reasonably be expected to result in, a Material Adverse Effect on Buyer.



 

5. CLOSING.

 

5.1Closing Time and Place. The closing of this transaction shall occur at the
offices of Pryor Cashman LLP, 7 Times Square, New York, NY 10036, or such other
place as the Parties may agree upon on or about January 2, 2019 (the “Closing”).

 

5.2Closing Deliveries by Buyer. At the Closing, Buyer shall deliver to the
Seller the following items:

 

5.2.1Cash and Promissory Note in the aggregate amount of $1,600,000; and

 

5.2.2a transition services agreement substantially in the form of that
previously had between the parties in connection with the purchase of ADEX Corp.

 

5.3Closing Deliveries by the Seller and Company. At the Closing, the Seller and
Company shall deliver to Buyer the following items:

 

5.3.1Transfer of Shares. The original stock certificate for the Shares (or an
affidavit of lost certificate duly executed by the applicable Seller), along
with a stock power, duly executed by Seller, to transfer the Shares to Buyer.

 

6

 

  

5.3.2Banking Agreements. The Seller and Company shall have delivered duly
executed banking agreements reflecting the change in ownership and control as
reasonably required to ensure uninterrupted business operations and affairs.

 

5.3.3Transition Services Agreement. The Buyer and Seller shall enter into a
transition services agreement

 

6.  ADDITIONAL COVENANTS.

 

6.1.1During the period from the date the of Agreement and until Closing the
Parties hereby agree that, the Seller and Company shall not (and Seller shall
not cause or permit the Seller and Company to):

 

(i)hire or fire any executive officers or senior management of the Company;

 

(ii)amend, waive or otherwise change, in any respect, the Seller and Company’s
certificate of incorporation or bylaws;

 

(iii)issue, sell, assign, transfer, encumber, hypothecate or otherwise dispose
of any equity interests of the Company or options, warrants or securities or
rights to acquire or convert into equity interests of the Company;

 

(iv)sell, assign, transfer, license, encumber, hypothecate or otherwise dispose
of any material assets of the Company outside of the ordinary course of
business;

 

(v)pay or set aside any dividend or other distribution (whether in cash, equity
or property or any combination thereof) in respect of its shares, or directly or
indirectly redeem, purchase or otherwise acquire or offer to acquire any of its
securities;

 

(vi)acquire, including by merger, consolidation, acquisition of stock or assets,
or any other form of business combination, any corporation, partnership, limited
liability company, other business organization or any division thereof, or any
material amount of assets outside the ordinary course of business;

 

(vii)incur, create, assume, prepay or otherwise become liable for any
indebtedness, make a loan or advance to or investment in any third party, or
guarantee or endorse any Indebtedness, liability or obligation of any person;

 

(viii)sweep or disburse any cash of the Company for any purpose other than
payment of ordinary course operating expenses of the Company;

 

(ix)terminate, waiver or assign any material rights under any material contracts
of the Seller and Company;

 

(x)waive, release, assign, settle or compromise any Action (including any
Action, relating to this Agreement or the transactions contemplated hereby);

 

(xi)enter into, amend, waive or terminate (other than terminations in accordance
with their terms) any contract or transaction with Buyer or its affiliates
(other than the Seller and Company) or any stockholder, officer, director,
employee or independent contractor of any of the foregoing or any of their
respective immediately family members; or

 

(xii)agree, authorize or commit to do any of the foregoing actions.



 

7

 

 

6.2Resignation of Officers and Directors. Simultaneously upon the closing of the
sale of the Company to Buyer, the resignation of each of the pre-sale officers
and directors of the Company shall become effective.

 

6.3Cooperation; Further Assurances. The Parties shall cooperate with each other,
provide each other and make such filings or reports, upon request and to the
extent reasonably practicable, with such assistance and information relating to
the Seller and Company, which is reasonably necessary in relation to any
accounting or regulatory matter, including the preparation of any financial
statements, any audit, or any action or investigation initiated or threatened by
any third party, including any governmental authority. Each Party agrees to
execute further instruments as may be reasonably necessary to carry out this
Agreement and the transactions contemplated hereby, provided the Party
requesting such further action shall bear all related costs and expenses.

 

7.  MISCELLANEOUS

 

7.1Disclosures to Third Parties. All information concerning the transactions
contemplated by this Agreement is confidential business information and shall
not be disclosed to third parties without the prior written approval of Buyer
and Seller, except as may be required by applicable law or regulation (including
SEC or stock exchange requirements). Subject to the foregoing, all Parties shall
take reasonable precautions to assure that all such information remains
confidential.

 

7.2Expenses. Subject to Section 7.11, the Parties agree to bear their respective
expenses, including, but not limited to, accounting, legal and other
professional fees, incurred with respect to this Agreement and the transactions
contemplated by it.

 

7.3Assignment. Except as provided herein, the rights and obligations of the
Parties under this Agreement may not be assigned or delegated without the
written consent of the Seller and Buyer (such consent not to be unreasonably
withheld, delayed or conditioned). Any attempt to so transfer same without such
consent shall be null and void ab initio.

 

7.4Binding Effect; No Third Parties. This Agreement shall be binding on, and
shall inure to the benefit of the Parties and their respective heirs, legal
representatives, successors and any permitted assigns. Except as expressly
provided in this Agreement, nothing in this Agreement, whether express or
implied, is intended to confer any rights or remedies under or by reason of this
Agreement on any person other than the Parties and their respective successors
and permitted assigns.

 

7.5Entire Agreement. This Agreement and the other Transaction Documents together
constitute the entire agreement between the Parties pertaining to the subject
matter hereof, and supersede and terminate any prior agreements between the
Parties (written or oral) with respect to the subject matter hereof.

 

8

 

 

7.6Amendment; Waiver. This Agreement may not be amended, modified or
supplemented except by an instrument in writing signed by Buyer and Seller. No
provision of this Agreement may be waived orally or by any act or failure to act
on the part of a Party, but only by an agreement in writing signed by the Party
against whom enforcement of any such waiver is sought. Neither the failure nor
any delay by any Party in exercising any right, power or privilege under this
Agreement will operate as a waiver of such right, power or privilege, and single
or partial exercise of any such right, power or privilege will preclude any
other or further exercise of such right, power or privilege or the exercise of
any other right, power or privilege.

 

7.7Notices. Any notices, waivers or other communications given under this
Agreement shall be in writing and shall either be served personally or delivered
by first class U.S. Mail (certified or registered), postage prepaid, or by
nationally recognized overnight carrier, such as FedEx, with postage prepaid and
certified return receipt. Notices may also effectively be given by facsimile or
email with affirmative confirmation of receipt, provided, that a copy of any
notice so transmitted shall also be mailed in the same manner as required for a
mailed notice. Notices shall be deemed to be received (i) upon receipt when
served personally, (ii) one (1) business day following deposit for overnight
delivery with a nationally recognized overnight carrier, such as FedEx, with
postage prepaid and certified return receipt, (iii) three (3) business days
following deposit in first class U.S. Mail (certified or registered), postage
prepaid or (iv) upon affirmative acknowledgement of receipt if sent by facsimile
or email. Notices shall be sent to the Parties at their respective addresses
shown below. A Party may change its address for notice by giving written notice
to all other Parties in accordance with this Section.

 

 

If to Buyer, to:

 

Spectrum Global Solutions, Inc.
300 Crown Oak Centre Dr.

Longwood, Florida 32750
Attention: Roger Ponder, CEO
Email: rponder@spectrumgs.com

Facsimile: (407)
260-0749
Telephone:
407) 260-0231

with a copy (which shall not constitute notice) to:

 

Pryor Cashman
LLP 7 Times
Square

New York, NY 10036

Attention: M. Ali Panjwani, Esq.

Email: ali.panjwani@pryorcashman.com
Facsimile: (212) 798-6319

Telephone: (212) 326-0820

 

If to the Seller to:

 

InterCloud Systems Inc. 1030
Broad Street, Suite 102,

Shrewsbury, NJ 07702

 

Attention: Daniel Sullivan, CAO
Email: dsullivan@intercloudsys.com
Telephone: 732-898-6320

with a copy (which shall not constitute notice) to:

 

Dealy Silberstein & Braverman,
LLP 225 Broadway, Suite 1405

New York, NY 10007

Attention: Milo Silberstein, Esq.
Email: msilberstein@dsblawny.com
Facsimile: (212) 385-2117

Telephone: (212) 385-0066

 

9

 

  

7.8Governing Law and Venue. This Agreement shall be construed in accordance
with, and governed by, the laws of the State of New York (without giving effect
to its choice of law principles). Each Party hereto (a) irrevocably submits to
the exclusive jurisdiction and venue of any state or federal court located
within New York County in the State of New York (or any appellate courts
thereof) in connection with any Action arising out of or relating to this
Agreement or the transactions contemplated hereby (a “Proceeding”), (b) agrees
that service of any process, summons, notice or document by U.S. registered mail
to such Party’s respective address set forth in Section 7.7 shall be effective
service of process for any Proceeding with respect to any matters to which it
has submitted to jurisdiction in this Section 7.8, and (c) waives and covenants
not to assert or plead, by way of motion, as a defense or otherwise, in any such
Proceeding, any claim that it is not subject personally to the jurisdiction of
such court, that the Proceeding is brought in an inconvenient forum, that the
venue of the Proceeding is improper or that this Agreement or the subject matter
hereof may not be enforced in or by such court, and hereby agrees not to
challenge such jurisdiction or venue by reason of any offsets or counterclaims
in any such Proceeding. Each Party hereto agrees that a final judgment in any
such Proceeding shall be conclusive and may be enforced in other jurisdictions
by suit on the judgment or in any other manner provided by law or in equity.





 

7.9Waiver of Jury Trial. Each Party hereby knowingly, voluntarily and
intentionally waives the right it may have to a trial by jury in respect to any
Proceeding based hereon, or arising out of, under, or in connection with this
Agreement and any agreement contemplated to be executed in connection herewith,
or any course of conduct, course of dealing, statements (whether verbal or
written) or actions of any Party in connection with such agreements, in each
case whether now existing or hereafter arising and whether in tort, contract or
otherwise. Each Party acknowledges that it has been informed by the other
Parties that this Section 7.9 Constitutes a material inducement upon which they
are relying and will rely in entering into this Agreement. Any Party may file an
original counterpart or a copy of this Section 7.9 With any court as written
evidence of the consent of each Party to the waiver of its right to trial by
jury.

 

7.10Remedies. Except as specifically set forth in this Agreement, any Party
having any rights under any provision of this Agreement will have all rights and
remedies set forth in this Agreement and all rights and remedies which such
Party may have been granted at any time under any other contract or agreement
and all of the rights which such Party may have under any applicable law. Except
as specifically set forth in this Agreement, any such Party will be entitled to
(a) enforce such rights specifically, without posting a bond or other security
or proving damages or that monetary damages would be inadequate, (b) to recover
damages by reason of a breach of any provision of this Agreement and (c) to
exercise all other rights granted by applicable law. The exercise of any remedy
by a Party will not preclude the exercise of any other remedy by such Party.

 

7.11Professional Fees and Costs. If any Proceeding is brought or undertaken to
enforce this Agreement, or because of an alleged dispute, breach or default in
connection with any of the provisions of this Agreement, then the successful or
prevailing Party or Parties in such undertaking shall be entitled to recover
reasonable attorney’s and other professional fees and other costs incurred in
such Proceeding in addition to any other relief to which such Party may be
entitled. The Parties intend this provision to be given the most liberal
construction possible and to apply to any circumstances in which such Party
reasonably incurs expenses.

 

7.12Severability. In case any one or more of the provisions contained in this
Agreement should be held invalid, illegal or unenforceable in any respect, the
validity, legality, and enforceability of the remaining provisions will not in
any way be affected or impaired. Any illegal or unenforceable term will be
deemed to be void and of no force and effect only to the minimum extent
necessary to bring such term within the provisions of applicable law and such
term, as so modified, and the balance of this Agreement will then be fully
enforceable. The Parties will substitute for any invalid, illegal or
unenforceable provision a suitable and equitable provision that carries out, so
far as may be valid, legal and enforceable, the intent and purpose of such
invalid, illegal or unenforceable provision.

 

10

 

 

7.13Interpretation. The headings of the Sections of this Agreement are included
for purposes of convenience only, and shall not affect the construction or
interpretation of any of its provisions. When required by the context of this
Agreement, each number (singular and plural) shall include all numbers, and each
gender shall include all genders. Any reference to any federal, state, local or
foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise.
Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation,” and the words “herein,” “hereto” and “hereby” and other words of
similar import in this Agreement shall be deemed in each case to refer to this
Agreement as a whole and not to any particular portion of this Agreement. For
purposes of this Agreement, the term: (i) “business day” is understood to mean
any day other than a Saturday, Sunday or other day on which commercial banks
located in the City of New York are authorized or permitted by law to close;
(ii) “person” shall refer to any individual, corporation, partnership, trust,
limited liability Seller and Company or other entity or association, including
any governmental or regulatory body, whether acting in an individual, fiduciary
or any other capacity; (iii) “affiliate” shall mean, with respect to any
specified person, any other person or group of persons acting together that,
directly or indirectly, through one or more intermediaries controls, is
controlled by or is under common control with such specified person (where the
term “control” (and any correlative terms) means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such person, whether through the ownership of voting securities, by
contract or otherwise); and (iv) “subsidiary” means, with respect to any person,
any corporation, partnership, association or other business entity of which (A)
if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by that person or one or more of the other
subsidiaries of that person or a combination thereof, or (B) if a partnership,
association or other business entity, a majority of the partnership or other
similar ownership interests thereof is at the time owned or controlled, directly
or indirectly, by any person or one or more subsidiaries of that person or a
combination thereof (for purposes hereof, a person or persons will be deemed to
have a majority ownership interest in a partnership, association or other
business entity if such person or persons will be allocated a majority of
partnership, association or other business entity gains or losses or will be or
control the managing director, managing member, general partner or other
managing person of such partnership, association or other business entity). For
purposes of this Agreement, the term “knowledge” will mean, (i) as applied to
any natural person, the actual present knowledge of such person, or (ii) as
applied to any entity, including Buyer and the Seller and Company, the actual
present knowledge of the executive officers of such person.

 

7.14Advice of Professionals; Negotiated Terms. Each Party has had the
opportunity to be advised by legal counsel and other professionals in connection
with this Agreement, and each Party has obtained such advice as each Party deems
appropriate. The Parties agree that the terms and conditions of this Agreement
are the result of negotiations between the Parties and that this Agreement shall
not be construed in favor of or against any Party by reason of the extent to
which any Party or its professionals participated in its preparation.

 

11

 

 

7.15Access to Records after Closing. Each Party agrees to preserve all records
relating to the transactions contemplated by this Agreement for six (6) years
after the Closing. Upon reasonable notice, subject to Section 7.1, each Party
shall allow representatives of the others access to such records and the making
of copies thereof during regular business hours at such Party’s place of
business solely with respect to this Section 7.15 for the following purposes:
(i) to gather information for preparing tax returns; (ii) to verify any of the
representations or warranties contained in this Agreement, or confirm compliance
with any of the covenants contained in this Agreement; or (iii) to comply with
any audit, request, subpoena, or other investigative demand by any government
authority.

 

7.16Indemnification of Buyer. Seller will indemnify and hold Buyer and its
directors, officers, shareholders, members, partners, employees and agents (and
any other persons with a functionally equivalent role of a person holding such
titles notwithstanding a lack of such title or any other title), each person who
controls the Buyer (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other persons with a
functionally equivalent role of a person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants, or agreements made by each of Seller and the Company in
this Agreement or in the other Transaction Documents or (b) any action
instituted against the Purchaser Parties in any capacity, or any of them or
their respective affiliates, by any stockholder of the Company who is not an
affiliate of such Purchaser Party, with respect to any of the transactions
contemplated by the Transaction Documents (unless such action is based upon a
breach of such Purchaser Party’s representations, warranties, or covenants under
the Transaction Documents or any agreements or understandings such Purchaser
Party may have with any such stockholder or any violations by such Purchaser
Party of state or federal securities laws or any conduct by such Purchaser Party
which constitutes fraud, gross negligence, willful misconduct or malfeasance).
If any action shall be brought against any Purchaser Party in respect of which
indemnity may be sought pursuant to this Agreement, such Purchaser Party shall
promptly notify the Seller in writing, and the Seller shall have the right to
assume the defense thereof with counsel of its own choosing reasonably
acceptable to such Purchaser Party. Any Purchaser Party shall have the right to
employ separate counsel in any such action and participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
such Purchaser Party except to the extent that (i) the employment thereof has
been specifically authorized by the Seller in writing, (ii) the Seller has
failed after a reasonable period of time to assume such defense and to employ
counsel or (iii) in such action there is, in the reasonable opinion of counsel,
a material conflict on any material issue between the position of the Seller and
the position of such Purchaser Party, in which case the Seller shall be
responsible for the reasonable fees and expenses of no more than one such
separate counsel. The Seller will not be liable to any Purchaser Party under
this Agreement (y) for any settlement by a Purchaser Party effected without the
Seller’s prior written consent, which shall not be unreasonably withheld or
delayed; or (z) to the extent, but only to the extent that a loss, claim, damage
or liability is attributable to any Purchaser Party’s breach of any of the
representations, warranties, covenants, or agreements made by such Purchaser
Party in this Agreement or in the other Transaction Documents. The
indemnification required by this Section 7.16 shall be made by periodic payments
of the amount thereof during the course of the investigation or defense, as and
when bills are received or are incurred. The indemnity agreements contained
herein shall be in addition to any cause of action or similar right of any
Purchaser Party against the Seller or others and any liabilities the Seller may
be subject to pursuant to law.

 

12

 

 

7.17Representation of Seller and the Seller and Company. The Parties agree that,
notwithstanding the fact that Pryor Cashman LLP (“PC”) has represented the Buyer
in connection with this Agreement, and has also represented the Seller in
connection with matters other than the transaction that is the subject of this
Agreement prior to the Closing, PC will be permitted in the future, after the
Closing, to represent any of the Seller or their affiliates in connection with
matters in which such persons are adverse to the Buyer and Company or any of its
affiliates, including any disputes arising out of, or related to, this
Agreement. Buyer hereby agrees, in advance, to waive (and to cause its
affiliates to waive) any actual or potential conflict of interest that may
hereafter arise in connection with PC’s future representation of any of the
Seller or their affiliates in which the interests of such person are adverse to
the interests of the Seller and Company, Buyer or any of their respective
affiliates, including any matters that arise out of this Agreement or that are
substantially related to this Agreement or to any prior representation by PC of
the Seller and Company or any of its affiliates. The Parties acknowledge and
agree that, for the purposes of the attorney-client privilege, the Buyer, and
not the Seller or Company or their respective directors, officers or employees,
shall be deemed the client of PC with respect to the negotiation, execution and
performance of this Agreement.

 

7.18Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, including by facsimile, pdf or other electronic document
transmission, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

{Remainder of Page Intentionally Left Blank; Signature Page Follows}

 

13

 

 

IN WITNESS WHEREOF, the Parties to this Agreement have duly executed this
Agreement, and made it effective as of the date first written above.

 

BUYER:   COMPANY:           Spectrum Global Solutions, Inc.   TNS, Inc.        
  By: /s/ Keith Hayter   By: /s/ Daniel Sullivan Name: Keith Hayter   Name:
Daniel Sullivan Title: President   Title: Chief Financial Officer              
SELLER:               InterCloud Systems, Inc.                 By: /s/ Daniel
Sullivan       Name: Daniel Sullivan       Title:  Chief Accounting Officer

 

{Signature Page to Stock Purchase Agreement}

 

14

 

 

Schedule A

 

Disbursement Schedule

  

Sch. 1-1 

